
	

113 HR 4920 IH: Medicare DMEPOS Competitive Bidding Improvement Act of 2014
U.S. House of Representatives
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4920
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2014
			Mr. Tiberi (for himself, Mr. Larson of Connecticut, Mrs. Black, Mr. Visclosky, Mr. Johnson of Ohio, and Mr. Joyce) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to require State licensure and performance
			 guarantees for entities submitting bids under the Medicare durable medical
			 equipment, prosthetics, orthotics, and supplies (DMEPOS) competitive
			 acquisition program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Medicare DMEPOS Competitive Bidding Improvement Act of 2014.
		2.Requiring State licensure and performance guarantees of bidding entities under the Medicare DMEPOS
			 competitive acquisition program
			(a)In generalSection 1847(a)(1) of the Social Security Act (42 U.S.C. 1395w–3(a)(1)) is amended by adding at the
			 end the following new subparagraphs:
				
					(G)Requiring state licensure and performance guarantees for bidding entitiesWith respect to rounds of competitions beginning under this subsection on or after the date of
			 enactment of this subparagraph, the Secretary may not accept a bid from an
			 entity for an area unless, as of the deadline for bid submission—
						(i)the entity meets applicable State licensure requirements for such area for all items in such bid
			 for a product category; and
						(ii)the entity has obtained (and provided the Secretary with proof of having obtained) a bid and
			 performance surety bond (in this paragraph referred to as a bid and performance bond) in a form specified by the Secretary consistent with subparagraph (H) and in an amount that is
			 not less than $50,000 for each such area.
						(H)Treatment of bid and performance bonds submitted
						(i)For successful biddersIn the case of a bidding entity that is offered a contract for an area for a product category, if
			 the entity’s composite bid—
							(I)is at or below the product category's median composite bid rate for the area and the entity does
			 not accept the contract offered for the product and area, the bid and
			 performance bond submitted shall be forfeited by the bidding entity and
			 the Secretary shall collect on it; or
							(II)is above such median composite bid rate and the entity chooses not to accept a contract for the
			 product category, the bid and performance bond submitted shall be returned
			 within 90 days of the date of notice of nonacceptance.
							(ii)Conversion into performance guarantee upon contractingIf a bidding entity is offered and accepts the contract, the bid and performance bond submitted
			 shall be retained as a performance guarantee under the contract and—
							(I)shall be returned to the entity within 90 days of the date of completion of the contract; or
							(II)shall be collected on by the Secretary if the contract is terminated before the expiration of the
			 contract.
							(iii)Return of bond for losing biddersIf a bidding entity submits a bid that is not accepted for an area, the bid and performance bond
			 submitted for the entity for such area shall be returned within 90 days of
			 the date of notice of nonacceptance..
			
